LANIER, Judge,
concurring.
I do not agree with the majority factual holding that “[pjlaintiff failed to prove he was a certified teacher during the 1980-81 contract year; ...” The plaintiff failed to file in evidence an appropriate teacher’s certificate for the 1980-81 contract year. However, he testified he held certification since 1980-81; plaintiff’s exhibit 2-A, a special education staff sheet, shows plaintiff held a certificate in carpentry during the 1980-81 school year; and the letter of August 12, 1980, from the school to the plaintiff offered him a job contingent on proper certification. Apparently, the trial court felt this was satisfactory proof. I do not agree that this holding is manifestly erroneous.
I concur in the result reached based on Hayes v. Orleans Parish School Board, 256 La. 677, 237 So.2d 681 (1970) and Thompson v. East Baton Rouge Parish School Board, 303 So.2d 855 (La.App. 1st Cir.1974).